Citation Nr: 1738867	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including stress, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty for training (ADT) in the Army Reserves beginning in September 23, 2004 and lasting until March 7, 2005.  He is a Veteran based upon this period of service, as he was awarded service connection for plantar fasciitis of the left foot, and the residuals of a right knee injury, incurred during this period of service.  See 38 U.S.C.A. § 101 (24)(B). 

The record indicates the Veteran continued with Reserve duties in the form of ADT and inactive duty training (IDT) until September 2009.  See "Memorandum for Verification of Service" dated February 5, 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for an acquired psychological condition.

The case was previously before the Board in December 2013, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDING OF FACT

The Veteran's current psychiatric disorder, was not caused or aggravated by military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Psychoses may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Review of the record does not reveal that the Veteran is diagnosed with a psychosis, so service connection under these provisions are not warranted.  See, 38 C.F.R. § 3.384.

The Veteran contends that service connection is warranted for an acquired psychiatric condition, variously diagnosed as stress, anxiety, depression, and an adjustment disorder.  He states that his depression and anxiety began during his period of basic training, which was his period of ADT from September 23, 2004 to March 7, 2005, and increased through weekend drills while in the Army reserve, specifically citing the increased pressure he felt before, during, and after his weekend drills.  He cited the fear of underperforming, as well as the fear of interacting with his fellow soldiers, as two of the sources of his anxiety issues.  He was eventually referred to an Army counselor, and there are records of these sessions at private counseling centers in his file, beginning in March 2007. 

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during  inactive duty training.  

Again, to establish status as a "Veteran" based upon a period of ADT, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ADT.  38 C.F.R. § 3.1 (a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., prior AD) does not obviate the need for him to establish that he is also a "Veteran" for purposes of periods of ADT where the claim for benefits is premised on those periods of ADT.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during IDT.  Id.; see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478   (1991); 38 U.S.C.A. § 101 (24)(C).

A February 2010 letter from the Veteran's reserve unit establishes his periods of Army Reserve service.  The letter states that Army Reserve weekend duty is tracked per fiscal year from October 1st of one year to September 30 of the next year.  A Reservist is required to perform 24 days of IDT which is generally 2 days over one weekend each month, along with 14 days of annual training (ADT).  Again, the Veteran went to basic training, a period of ADT from September 23, 2004 to March 7, 2005; this period is also confirmed by discharge papers, Form DD 214, which is also of record.  The letter indicates that after this period he continued to serve in the Reserves until approximately September 2009 with numerous periods of IDT (weekend drills) and only 24 days of ADT spread over the 6 year period.  

The Veteran has service treatment records which span his entire period of Army Reserve.  Review of the records covering his ADT from September 2004 to March 2005 does not show any complaints of, treatment for, or diagnosis of any psychiatric disorder.  

Private counseling records dating from March to April 2007 reveal that the Veteran sought treatment because of symptoms of anxiety which he reported increased as his Reserve drill weekend approached.  He was referred to a second counseling center where a May 2007 record indicates that the Veteran had symptoms of anxiety and depression.  He also specifically stated that "I want to see if the military is the source of my problem."  The diagnosis was generalized anxiety disorder with dependent traits.  

In October 2008 mental evaluation of the Veteran was conducted as a result of referral from the military.  After full evaluation the diagnosis was major depression and anxiety disorder.  Specific psychosocial problems noted were: family conflict, financial stress, unresolved childhood issues, death of his grandmother, and lack of support from his mother.  The intake form also indicated that the Veteran reported difficulty concentrating in his college courses.  There was no reference to problems with military service.

A June 2009 physical profile reveals that the Veteran was place on a profile for the medical conditions of "Anxiety, Depression, Knee Pain."  He was established to be non-deployable due to medical reasons.  

In September 2009 a service department mental status evaluation of the Veteran was conducted.  The diagnosis was adjustment disorder with anxiety and depressed mood.  

In January 2016 a VA Compensation and Pension examination of the Veteran was conducted.  After full examination the diagnoses were major depression, anxiety disorder, and binge eating disorder.  The Veteran described being constantly worried about doing something wrong and getting in trouble during his basic training ADT, but that he did fairly well and achieved the rank of E4 and he did not have any disciplinary issues while on ADT.  The Veteran's mother was also interviewed and she reported that his anxiety and stress began while he was on ADT.  The examiner's opinion was that " while it is clear that he was experiencing some difficulties during his Reserve service (late March 2007 and later) that are more likely than not related to his current difficulties, there is no evidence other than his and his mother's current report that his difficulties began in basic training.  Given his prior attempts at concealing his mental health difficulties as a teenager and his current attempts to exaggerate symptomatology the self report alone (and mother's apparent inconsistent reporting) cannot be used to substantiate his claims."  This is the only competent medical evidence which provides an etiology for the Veteran's mental disorder.  This evidence weighs against the Veteran's claim.  

The Board places greater probative weight on the etiology opinion included in the report of the January 2016 VA examination over the Veteran's and his mother's opinions as to when his mental disorder began.  The Board finds that determining the etiology of a mental disorder is a complex medical determination which requires specialized knowledge and testing.  The VA examiner is qualified and competent to make such a determination based on his education and experience which the Veteran and his mother lack.  

The Veteran has more recently asserted that he warrants service connection based on his mental health treatment being during his period of Reserve service subsequent to his period of ADT ending in March 2005.  This is simply not possible; as noted above he requires disability resulting from disease or injury incurred in or aggravated while performing ADT, or for injury incurred during IDT.  There is no credible evidence that the Veteran's psychiatric disorders manifested during his period of ADT from September 2004 to March 2005.  While the Veteran and his mother report onset of symptoms at that time, the service treatment records and service personnel records do not support this.  While the Veteran was diagnosed with his psychiatric disorders in 2007, this is during his service in the Reserves.  The other evidence of record, including the VA medical opinion, does not link the Veteran's current psychiatric disorders to his period of ADT in 2004 to 2005 or any other short period of ADT, and service connection cannot be established based upon any period of IDT.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.  


____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


